Appeal from a judgment of the Monroe County Court (James J. Piampiano, J.), rendered May 12, 2011. The judgment convicted defendant, upon a jury verdict, of criminal possession of a weapon in the second degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting her upon a jury verdict of criminal possession of a weapon in the second degree (Penal Law § 265.03 [1] [b]). We reject defendant’s contention that County Court’s instruction on the statutory presumption of unlawful intent (see § 265.15 [4]), combined with the trial testimony concerning her intent to use the weapon unlawfully against a specific victim, rendered that charge duplicitous. The count charging defendant with criminal possession of a weapon in the second degree alleged a single offense, and “there was no danger of a nonunanimous verdict *1312with respect to” the element of intent (People v Watson, 115 AD3d 687, 689 [2014], lv denied 23 NY3d 1069 [2014]; see People v Lora, 176 AD2d 273, 273 [1991], lv denied 79 NY2d 829 [1991]).
Present — Centra, J.P, Fahey, Carni and Sconiers, JJ.